Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action Continued
Applicant’s amendment filed on May 5, 2022 has not been entered.

	Applicant’s filing of a Notice of Appeal on May 6, 2022 is acknowledged.

Continuation of 3. NOTE: Claims 1 has been amended. 

In particular, Applicant has amended claim 1 to recite:
“wherein the spots of the regular array have uniform dimensions and are organized in a pattern in columns and rows” in lines 14-15; and
“and the regular array of spots are each characterized by a second linear dimension” in line 22.


These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new considerations of the prior art of record and perhaps a new search.

Therefore, the amendment to the claims filed on May 5, 2022 has not been entered.

Continuation of 12.  does NOT place the application in condition for allowance because: As the claims’ amendments has not been entered, Applicants' arguments based on the proposed amendment are not persuasive. Therefore, the rejections of record are maintained.

Therefore, claims 1, 63 and 64 remain rejected.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/AMY M BUNKER/
Primary Examiner, Art Unit 1639